DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendments filed 07/15/2022 have been entered. Claims 1-3, 5-13, and 15-20 remain pending in the application. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 4 and 11-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 05/11/2022 has been withdrawn. 
Applicant’s arguments, filed 07/15/2022, with respect to the claim objections have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 05/11/2022 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art of record, Givan, does not teach the amended claim language. 
Specifically, the applicant argues that:
“In contrast, in Givan, splitting repeatedly occurs into smaller and smaller blocks until a ‘stability is reached…Blocks within a state space need to be ‘stable’ with respect to each other for the splitting to end. Thus, many splits can occur (many more than 2) until ‘stability’ is reached between blocks…Therefore, Givan does not disclose a two-stage judging methodology, where each stage is judged differently, that is, has a different judging factor, and where immediately after the two-stage judging methodology is complete, the output is provided with the redundant states removed…” 
The examiner respectfully disagrees. 
	As an initial matter, the examiner notes that the amended “two-stage judging methodology” does not appear to be supported and/or sufficiently described and a rejection under 112(a) is raised (see below). 
	Second, under BRI in light of the specification, Givan renders obvious the claim language. 

    PNG
    media_image1.png
    489
    727
    media_image1.png
    Greyscale
	For a general overview of at least portions of Givan’s teachings the examiner draws attention to Fig. 6 of Givan (Pg.21, reproduced below): 
	
[AltContent: textbox (Figure 1: (Left) Instant Figure 7. (Right) Givan Figure 6. Note the similar strategy and number of steps)]
    PNG
    media_image2.png
    494
    672
    media_image2.png
    Greyscale
The similarities between Givan (e.g. Fig.6 as reproduced above) and the instant invention can be seen by comparing Givan’s Fig. 6 to Figure 7 of the instant invention. 
	By looking at Figure 7 of the instant invention to Givan’s Figure 6, the similarities can be seen. Specifically, note that both inventions start with numerous states, then each of those state-action pairs are “grouped” in state space and then finally end with a merged representation of all the states that best represent the process as a whole. Applicant argues that Givan does not teach a “two-stage judging methodology”, however, at least in a general overview sense, this is unpersuasive because, as can be seen, both inventions follow similar grouping and partitioning stages. 
	Next, it is important to look at what the applicant is arguing; namely: 
“In contrast, in Givan, splitting repeatedly occurs into smaller and smaller blocks until a ‘stability is reached…Blocks within a state space need to be ‘stable’ with respect to each other for the splitting to end. Thus, many splits can occur (many more than 2) until ‘stability’ is reached between blocks…”
However, this conclusion is misguided. When a (PO)MDP is initialized there will be many states and many actions to get to those respective states. Both the instant invention (see for example paragraph [0070] of as-filed specification) and Givan (see, for example, top of Pg. 7 and “…given an MDP…”) realize this. Traveling to each state using each action is computationally expensive, so, as both inventions state, it would be beneficial to reduce the number of states. In both Givan and the instant invention, the way that the number of states is reduced is by merging similar states and similar states are determined based on whether or not they have similar distributions. 
When applicant argues that Givan achieves this by repeatedly splitting, the applicant is misunderstanding the fundamental motivation behind both inventions; that is, to reduce the number of states. While Givan recites that they repeatedly split, the applicant has left out the next part of Givan; the applicant has not accounted for the full teachings of Givan. On the next page, after the one cited by applicants, Givan speaks to the overall fundamental idea of both inventions (i.e. model minimization (e.g. state reduction)). Pg. 17 of Givan recites, at least in part: 
“…We refer to this algorithm as the partition improvement [emphasis in original] algorithm, and to iteratively applying partition improvement starting with {Q} as partition iteration [emphasis in original]. However, in partition iteration, suppose a block B has been split so that P’ contains sub-blocks B1,…,Bk of B. Now, splitting other blocks C to create stability with respect to B is no longer necessary since, we will be splitting C to create stability with respect to B1,…,Bk in a later iteration of I. Block that are stable with respect to B1,….Bk are necessarily stable with respect to B…We refer to this algorithm as the model minimization algorithm, and we refer to the P ≠ SPLIT(B, C, P) check as the stability check for blocks B and C. That model minimization computes a fixed point of I follow from the fact that when all blocks of a partition are stable with respect to that partition, the partition is a bisimulation…” 
From understanding this portion of Givan, it can be seen that because some partition is similar to another partition, there is no need to split this other partition. Conceptually relaying this back to Figure 7 of the instant invention, this would be saying that because, for example, states 1, 3, 7 are all similar (because of their distributions), they should be in the same group (same block) (instant Figure 7 element 720, “G1”). 
In other words, when Givan initially starts their method they group the plurality of states into a set of groups and, as previously cited, Givan suggests that “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward [e.g. claimed reward distribution] and observation [e.g. claimed emission distribution] model” (Pg. 35 Section 5.4). 
As can be seen, Givan teaches the claim language as required. 
Next, Givan teaches the claimed “second judging stage”. Specifically, referring back to the comparison between Figure 7 of the instant invention and Figure 6 of Givan, it can be seen that, as cited, the output of Givan is indeed the output of a second judging stage after a first judging stage. At least Givan Pg. 20 provides evidence of this and recites, at least in part: 
“We assume that the state-transition distribution for action a is in factored form—for each fluent [e.g. state], there is a decision tree specifying the conditional probability distribution over the value of the fluent at time t, given the state at time t-1…Fig. 6 illustrates the decision trees…In our example trees, the distributions over values is given by a single probability…because there are only two possible values…The leaves of the tree correspond to the blocks of the partition—each block is specified by the values assigned to the fluents on the path from the root to the corresponding leaf…Each fluent has a decision tree describing its behavior under action a. consider a subject F’ of the fluents. We obtain a partition that we refer to as the partition determining the transition distribution for F’ under a as follows. The blocks of the partition are given by the intersection of the |F’| partitions described by the decision trees for fluents in F’...We label each block of the new ‘overlaid’ partition with the product of the distribution labels on the blocks in the corresponding set of blocks…States in the same block of this overlaid partition have the same probability of transitioning (under action a) [e.g. the probability of observing] to any block of the partition Fluentwise (F’)…[Pg. 21] Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent.”
From the above, it can be seen that at least two “judging stages”, if you will, take place. 
First, as was further described above, some number of partitions are determined. As suggested by Givan (see below and above), in a POMDP model, this initial partition can be done using both the reward distribution and observation distribution (e.g. emission distribution). 
Second, using a respective probability distribution of some state to transition to another state based on taking some action (e.g. the probability to observe a particular state based on action taken) is used to “group” up states having similar transition probabilities. Givan’s explanation, to a tee, follows the process of the instant invention. That is, grouping up states that have similar observation distributions teaches the claimed second judging stage. 
To add additional clarity, a person of ordinary skill in the art would infer that states that have the same or similar distributions are redundant. Because they have the same distribution, they are redundant in the sense that they have the same probability of transitioning to another state based on some action. 

    PNG
    media_image3.png
    404
    599
    media_image3.png
    Greyscale
Going back to Fig. 6 of Givan, this “two-stage” methodology is clearly seen. The examiner notes Fig. 6 reproduced below again and notes examiner’s annotations. 

As can be clearly seen, the full teachings of Givan renders obvious the claim language when viewed under BRI in light of the specification. 
	For any or all of the reason(s) above, applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained and updated to reflect the current claim language. 




Examiner’s Remarks
In order to gain an understanding of the invention as a whole the examiner presents factual findings that a person of ordinary skill in the art would realize. These findings help to establish an understanding of the claimed subject matter and also serve to establish, at least in part, the Broadest Reasonable Interpretation of the claim language. 
At least representative Claim 1 uses the following terms:
1. Emission distribution. Within the as-filed specification, it appears that paragraph [0062] best describes what the applicant intends the term “emission distribution” to encompass. Paragraph [0062] recites, at least in part: 
Paragraph in a POMDP model based on, e.g., iHMM, can be estimated given time-series data. The time-series data can include reward data (R= r1: T), observation data (Y = y1: T)…The plurality of parameters can include…an emission distribution…defined as p(y|s,a)… 

The examiner notes the applicant’s description of “emission distribution”. Specifically, it appears that the emission distribution is based, at least in part, on y which, from [0062] is a specific observation in the group of observation data Y. Therefore, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to terms including “observation probability”, “observation distribution”, etc. 

Claim contingency: 
	At least Claim 1 contains contingent limitations. For example, at least Claim 1 recites: 
“outputting the state partitioning candidate as a merge result, when a merge condition is satisfied” 
MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met (e.g. outputting the state partitioning candidate as a merge result). 

However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 1, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-13, and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Representative Claim 1 (Claims 11 and 20 recites similar subject matter) recites, at least in part: 
“…in a first judging stage…as a judging factor for similarity…in a second judging stage…as a judging factor for similarity…ending further groupings or partitions of the plurality of the states after completing first and second judging stages…” 
At least the above claim language does not have support within the as-filed specification. 
As an initial matter, the examiner notes that the instant amended claim language was presented in the interview conducted on 07/14/2022. In that interview (see agenda and interview summary mailed 07/26/2022), the examiner and attorney discussed the present claim amendments. As was stated during the interview as well as in the interview summary (mailed 07/26/2022), the examiner made it clear that these amendments, as proposed and as presently claimed, would be rejected under 112(a). Therefore, in addition to the reasons below, the examiner refers to the interview discussion. 
However, specifically, the applicant argues that the instant claim language limits the processing of states to two explicit “judging stage[s]” and after these two explicit “judging stage[s]” no more groups or partitions are created. Indeed, as applicant states: 
“…After the two judging stages are complete, no more splits or partitions occur to the states. Thus, there is one group and one partition, and then process then ends. By ‘ending’, it is meant that the configuration of the groups/subgroups has been finalized with the redundant states removed…” 
These amendments as interpreted by the applicant and indeed as presented find no basis within the as-filed specification. 
Applicant appears to cite the specification and figures as support; however none of the provided portions or, in fact, any of the disclosure provides either explicit or implicit support. 
The applicant argues that the claimed “first judging stage” finds support in Figure 7 element 720 and paragraph [0080]. 
First, regarding [0080] which recites: 
The plurality of states 710 are grouped into a set of groups 720, including G1, G2, and G3…As described above, the plurality of states 710 can be merged into their respective groups based on similarity of posterior distributions of… (emission distribution), and a reward distribution.
From the above, when applicant argues that “…there is one grouping…” (e.g. as reference to the first judging stage), the applicant is NOT accounting and is improperly limiting the scope to only one grouping (e.g. as a result of the first judging stage). 
First, the above paragraph does not under any interpretation provide for that the “grouping” is performed in a “stage”. Rather, it provides for that when there is a plurality of states, the instant invention groups those states based on some similarity between two distributions.
Second, as can be clearly seen from at least paragraph [0080], the specification provides for at least a “set of groups…including…” Using the term “including” implicitly provides for that there is an open number of groups (e.g. groupings). However, the applicant attempts to argue that as a result of the unsupported “first judging stage”, there is only one grouping.
MPEP 2163.02 provides guidance in such situations and recites, at least in part: 
“The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”
From the above MPEP citation, it is clear that limiting the judging to only two stages after which the process ends and ends with only one group and only one partition, as the claim recites and as argued by applicant, involves at least a clear departure from and deletion from the disclosure as filed. Thus, as the MPEP recites, the examiner concludes that the claimed subject matter is not described and therefore, for at least this first reason, a rejection under 112(a) is appropriate. 
Next, the amended claim language as interpreted by applicant’s arguments, appears to attempt to set a rigid series of steps which cannot be deviated from. That is, given states, the applicant argues that representative claim 1 should be interpreted as Step 1 (e.g. first judging stage) [Wingdings font/0xE0] Step 2 (e.g. second judging stage)[Wingdings font/0xE0] End. 
However, again, the applicant’s arguments and the claim language improperly limit the scope of the claim. 
This improper limiting can be clearly seen the applicant’s alleged support for at least the second judging stage. Paragraph [0081] recites, at least in part: 
“Each group Gi can be partitioned to create a set of partitions including one or more partitions…For example, the set of partitions of G1…the set of partitions G2…and the set of partitions G3…According if the number of partitions of in the set of partitions corresponding to Gi is defined as gi, then g1 = 5, g2 = 1, and g3 = 5…” 
From the above, it is clear that limiting the claim to “one partition” as applicant argues the second judging stage ends in, is not supported and thus at least an additional reason why a rejection under 112(a) is appropriate. 
Finally, while the amended claim language need not be supported literally, the amended claim terms “first judging stage” and “second judging stage” do NOT appear in the as-filed specification and thus do not have support. The closest support for the claim terminology is Paragraph [0075] (not cited by applicant) which recites, at least in part: 
“At block 560, it is determined that given state partitioning candidate satisfies a merge condition based on the state transition matrix for the given state partitioning candidate. In one embodiment, determining that the given state partitioning candidate satisfies the merge condition included determining whether posterior distributions of the parameters are the same for all actions and states in each of the subgroups. To determine whether the posterior distributions of the parameters are the same for all actions and states in the given subgroup, a judging method, such as, e.g., a Kolmogorov-Smirnov test can be used…” 
Looking at this paragraph provides further evidence the claim language is not supported. 
Applicant claims (and argues) that in each unsupported “stage” there are separate and distinct “judging factors”. As claimed, the first judging factor for the first judging stage is a similarity between an emission distribution and a reward distribution. In the second stage, which by applicant’s arguments and claim language, cannot include any of the steps performed in the first judging stage, a second judging factor of similarity based solely on the emission distribution is determined. Then, after those two judging stages a test to see if a merge condition is satisfied is conducted. From the above, this merge condition determination is NOT a separate step and appears to include at least the first judging stages comparison of emission distribution and reward distribution. 
Thus, the above shows yet another reason why applicant’s amendments are unsupported and/or not sufficiently described and why a rejection under 112(a) is appropriate. 
Finally, representative Claim 1 recites, at least in part: 
“…ending further groupings or partitions of the plurality of states after completing the first and second judging stages…”
Even if, assuming for sake of argument, that the claimed “first judging stage” and “second judging stage” could be found to be implicitly supported, which the examiner contends, the above “ending” limitation finds no basis implicitly or explicitly within the as-filed specification. 
Here, it appears that the applicant is attempting to claim a termination condition. Namely, after one “first judging stage” and after one “second judging stage” the process of claim 1 ends. As argued by the applicant, this “ending” limitation leads to “…one grouping and one partition…” However, this termination condition is not supported. At best, the disclosure as a whole merely supports, and the examiner indeed interprets that the claimed method (e.g. with respect to representative claim 1) continually operates until some number of states have been reduced (e.g. because they are redundant).
Because the as-filed disclosure fails to support and/or described the argued and claimed termination condition (e.g. “ending” limitation), the claims as amended are not support and/or lack sufficient written description and therefore a rejection under 112(a) is appropriate. 

	Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 5-7, 9, 11, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givan, Robert et al. (“Equivalence notions and model minimization in Markov decision processes”, NPL 2003, hereinafter “Givan”) 

With respect to Claim 1, Givan teaches a computer-implemented method for reducing computational costs to perform machine learning tasks, the method comprising: obtaining a plurality of states associated with a stochastic policy task where at least one state of the plurality of states is redundant (Givan Abstract “Many stochastic planning problems can be represented using Markov Decision Processes (MDPs)…” Pg. 5 Section 2.1.2 “A Markov decision process (MDP) M is a quadruple…in which Q is a finite state space…A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state…”
Givan Pg. 21 “Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution…” The examiner notes that states that have a similar probability distribution teach “…where at least one state of the plurality of states is redundant.”)
In a first judging stage, grouping the plurality of states into a set of groups…( Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…”
For clarity of record, the examiner notes that a “block” teaches the claimed “group”. Therefore, a set of sets {B1, B2,…,Bk} teaches “grouping the plurality of states into a set of groups…”
The examiner additionally refers to the response to arguments above.).
Partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups (Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”  
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…” 
For clarity of record, the examiner notes that repeatedly splitting the state space into smaller and smaller blocks and defining that new partition with a “sub-block” teaches “partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups”.)
In a second judging stage, determining whether the [transition probability], as a judging factor for similarity, of parameters of the states in each subgroup are the same for all actions to locate the at least one redundant state (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner further refers to the response to arguments above.). 
Ending further groupings or partitions of the plurality of states after completing the first and second judging stages (Givan c.f. Figure 6. Note how nothing occurs after the final merging of states (e.g. nothing occurs after the final box). This teaches “ending further groupings or partitions of the plurality of states after completing the first and second judging stages”.). 
outputting the state partitioning candidate as a merge result when a merge condition is satisfied (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner notes that the affirmative grouping together of blocks that have the same block transition probability (e.g. merge condition) and outputting those merged blocks teaches “if a merge condition is satisfied outputting the state partitioning candidate as a merge result”.)

Performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as the least one redundant state of the plurality of states is merged within the set of partitions (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet)…” The examiner notes that completing the reinforcement learning “Coffee domain” using the reduced model teaches “performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions”.).

Givan, however, does not appear to anticipate:
…based on an emission distribution and a reward distribution 
…emission distribution…
…based on a Partially Observable Markov Decision Process (POMDP) model…
Givan, however, renders obvious …based on an emission distribution and a reward distribution as a judging factor for similarity (Givan Pg. 35 Section 5.4 provides a suggestion and recites “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…”
The examiner notes generating or otherwise using an initial partition that distinguishes on the basis of “…both reward and observation model…” renders obvious “..based on an emission distribution and a reward distribution…”
Additionally, Givan Pg. 10 “We now generalize this notion, for the stochastic case, to an equivalence notion between states in MDPs. The distribution over reward sequences associated with a given MDP assigns to each sequence of actions a1,…,ak and starting state q a probability distribution over length k sequence of real values r1,…,rk. This distribution gives the probability of obtain the sequence of rewards r1,…,rk when starting from state q and performing action sequence a1,…,ak.”
The examiner notes that Givan, as cited above, suggests that in the domain of POMDP (Partially Observable Markov Decision Processes) that the partitioning and model-minimization described in Givan, which, at least in part, relates to Markov Decision Processes (MDPs) can be achieved by using both the reward and observation model. 
The examiner submits, based on this explicit suggestion in Givan, that a person of ordinary skill in the art would infer that performing at least the initial partition using the reward and observation model in the POMDP domain would result in a predictable result, namely, “grouping the plurality of states into a set of groups based on an emission distribution and a reward distribution”. Thus, Givan renders obvious the claim language.).
…emission distribution, as a judging factor for similarity… (Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” The examiner notes that Givan’s suggestion of “using an initial partition that distinguishes on the basis of both reward and observation model…” renders obvious the use of “emission distribution”. As further clarity, the examiner notes the Claim Interpretation section above and specifically notes that, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to, terms including “observation probability”, “observation distribution”, etc.).
…based on a POMDP model…(Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the model minimization techniques as taught by Givan to improve the functionality of POMDP models as suggested by Givan because applying the model minimization techniques described by Givan to POMDP models is simply applying a known technique (MDP model minimization) to a known device ready for improvement (e.g. POMDPs) to yield predictable results. 
MPEP 2143(I)(D) provides at least three (3) requirements in order for the examiner to make such an obviousness determination. 
1. a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. 
In Givan, the authors describe how, using their technique, an MDP (Markov Decision Process) model can be minimized.  
Here, the “base” device is Givan’s MDP; and the claimed invention appears to be drawn towards a partially observable MDP (i.e. POMDP). The claimed invention’s use of partially observable MDP (POMDP) is the “improvement” in the context of this obviousness rationale. More simply, the claimed invention’s POMDP is, and merely for sake of this obviousness rationale, an “improvement” over Givan’s MDP. 
Because the examiner has identified a “base” device (Givan’s MDP) upon which the claimed invention can be seen as an “improvement” (e.g. POMDP), requirement (1) has been fulfilled. 
2. a finding that the prior art contained a known technique that is applicable to the base device (method, or product). 
The examiner submits that the model minimization technique described throughout Givan, which is applied in detail to MDP’s, is the “known technique” that is applicable to the base device (e.g. Givan’s MDP). 
Because the examiner has identified and found a known technique (i.e. model minimization) which is applicable to the base device (i.e. MDP), requirement (2) has been fulfilled. 
3. a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
As cited above, Givan Pg. 197 Section 5.4 directly addresses “Partially Observable MDPs” and recites: 
“The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” 
Here, Givan suggests that an improved system (e.g. POMDPs as the claimed invention appears to be drawn towards) can be further improved upon by applying the model minimization techniques described throughout Givan to a POMDP on the basis of using an initial partition that distinguishes on the basis of both reward and observation (e.g. emission) model.
That is, given a POMDP model (e.g. claimed invention) and making the initial partition “…on the basis of both reward and observation [i.e. emission] model…”, as suggested by Givan, would yield of the predictable result of model minimization for a POMDP model. 
As evidenced above (see Givan citation at least Pg. 197), the examiner has made a finding that a person of ordinary skill in the art would have recognized that applying the known technique (e.g. model minimization) would have yielded predicable results and resulted in an improved system (e.g. a reduced state POMDP). Therefore, based on at least the evidence above, requirement (3) has been fulfilled. 
As additional evidence that Givan renders obvious the claim language the examiner points to Givan Pg. 166 which recites, at least in part: “Third, we show that state aggregation (in factored form), using automatically detected stochastic bisimilarity, results in a (possibly) reduced model, and we prove that solutions to this reduced model (which can be found with traditional methods) apply when lifted to the original model.” 
Therefore, in conclusion, because each of the three requirements to make an obviousness rationale have be fulfilled a prima facie case of obviousness has been established and therefore at least prior art of Givan renders obvious the claimed invention. 
	With respect to Claim 5, Givan teaches wherein the machine learning task is performed by an artificial intelligence agent (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet) …”
	The examiner notes that the machine learning task of retrieving a coffee which is performed by a robot teaches “wherein the machine learning task is performed by an artificial intelligence agent”.).
	With respect to Claim 6, Givan teaches enumerating, by the at least one processor device, the set of partitions based on a number of the subgroups (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated” based on the subgroups. For example, partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                     is “enumerated” with the sub-notation “x1”.)  
	With respect to Claim 7, Givan teaches wherein the set of partitions are enumerated in ascending order (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated”. Next, note each partition’s label is increased each time a new partition is obtained. That is,                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    2
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    3
                                
                                
                                    a
                                
                            
                        
                     shows ascending order. That is, the “X”’s ascend according to the number of partitions and thus teaches “…wherein the set of partitions are enumerated in ascending order…”). 
	With respect to Clam 9, Givan teaches the machine learning task involves autonomous robotic navigation (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet) …”)

With respect to Claim 11, Givan teaches a system for reducing computational costs for machine learning tasks using partially observable Markov decision processes (POMDP) models, the system comprising: a memory device for storing program instructions; and at least one processor device operatively couple to the memory device and configured to execute program code stored on the memory device to: obtain a plurality of states associated with a stochastic policy task where at least one state of the plurality of states is redundant (Givan Abstract “Many stochastic planning problems can be represented using Markov Decision Processes (MDPs)…” Pg. 5 Section 2.1.2 “A Markov decision process (MDP) M is a quadruple…in which Q is a finite state space…A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state…”
Additionally, as cited above, a state that has a similar probability distribution teaches “where at least one state of the plurality of states is redundant”.)
in a first judging stage, group the plurality of states into a set of groups…( Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…”
For clarity of record, the examiner notes that a “block” teaches the claimed “group”. Therefore, a set of sets {B1, B2,…,Bk} teaches “grouping the plurality of states into a set of groups…”).
Partition each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups (Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”  
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…” 
For clarity of record, the examiner notes that repeatedly splitting the state space into smaller and smaller blocks and defining that new partition with a “sub-block” teaches “partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups”.)
In a second judging stage, determine whether the [transition probability], as a judging factor for similarity, of parameters of the states in each subgroup are the same for all actions to locate the at least one redundant state (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”). 
Ending further groupings or partitions of the plurality of states after completing the first and second judging stages (Givan c.f. Figure 6. Note how nothing occurs after the final merging of states (e.g. nothing occurs after the final box). This teaches “ending further groupings or partitions of the plurality of states after completing the first and second judging stages”.). 

output the state partitioning candidate as a merge result when a merge condition is satisfied (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner notes that the affirmative grouping together of blocks that have the same block transition probability (e.g. merge condition) and outputting those merged blocks teaches “if a merge condition is satisfied outputting the state partitioning candidate as a merge result”.)
Perform a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as the at least one redundant state of the plurality of states is merged within the set of partitions (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet)…” The examiner notes that completing the reinforcement learning “Coffee domain” using the reduced model teaches “performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions”.).

Givan, however, does not appear to anticipate:
…based on an emission distribution and a reward distribution 
…emission distribution…
…based on a POMDP model…
Givan, however, renders obvious …based on an emission distribution and a reward distribution as a judging factor for similarity (Givan Pg. 35 Section 5.4 provides a suggestion and recites “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…”
The examiner notes generating or otherwise using an initial partition that distinguishes on the basis of “…both reward and observation model…” renders obvious “..based on an emission distribution and a reward distribution…”
Additionally, Givan Pg. 10 “We now generalize this notion, for the stochastic case, to an equivalence notion between states in MDPs. The distribution over reward sequences associated with a given MDP assigns to each sequence of actions a1,…,ak and starting state q a probability distribution over length k sequence of real values r1,…,rk. This distribution gives the probability of obtain the sequence of rewards r1,…,rk when starting from state q and performing action sequence a1,…,ak.”
The examiner notes that Givan, as cited above, suggests that in the domain of POMDP (Partially Observable Markov Decision Processes) that the partitioning and model-minimization described in Givan, which, at least in part, relates to Markov Decision Processes (MDPs) can be achieved by using both the reward and observation model. 
The examiner submits, based on this explicit suggestion in Givan, that a person of ordinary skill in the art would infer that performing at least the initial partition using the reward and observation model in the POMDP domain would result in a predictable result, namely, “grouping the plurality of states into a set of groups based on an emission distribution and a reward distribution”. Thus, Givan renders obvious the claim language.
The examiner further refers to the response to arguments above.).
…emission distribution… (Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” The examiner notes that Givan’s suggestion of “using an initial partition that distinguishes on the basis of both reward and observation model…” renders obvious the use of “emission distribution”. As further clarity, the examiner notes the Claim Interpretation section above and specifically notes that, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to, terms including “observation probability”, “observation distribution”, etc.).
…based on a POMDP model…(Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the model minimization techniques as taught by Givan to improve the functionality of POMDP models as suggested by Givan because applying the model minimization techniques described by Givan to POMDP models is simply applying a known technique (MDP model minimization) to a known device ready for improvement (e.g. POMDPs) to yield predictable results. 
MPEP 2143(I)(D) provides at least three (3) requirements in order for the examiner to make such an obviousness determination. 
1. a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. 
In Givan, the authors describe how, using their technique, an MDP (Markov Decision Process) model can be minimized.  
Here, the “base” device is Givan’s MDP; and the claimed invention appears to be drawn towards a partially observable MDP (i.e. POMDP). The claimed invention’s use of partially observable MDP (POMDP) is the “improvement” in the context of this obviousness rationale. More simply, the claimed invention’s POMDP is, and merely for sake of this obviousness rationale, an “improvement” over Givan’s MDP. 
Because the examiner has identified a “base” device (Givan’s MDP) upon which the claimed invention can be seen as an “improvement” (e.g. POMDP), requirement (1) has been fulfilled. 
2. a finding that the prior art contained a known technique that is applicable to the base device (method, or product). 
The examiner submits that the model minimization technique described throughout Givan, which is applied in detail to MDP’s, is the “known technique” that is applicable to the base device (e.g. Givan’s MDP). 
Because the examiner has identified and found a known technique (i.e. model minimization) which is applicable to the base device (i.e. MDP), requirement (2) has been fulfilled. 
3. a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
As cited above, Givan Pg. 197 Section 5.4 directly addresses “Partially Observable MDPs” and recites: 
“The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” 
Here, Givan suggests that an improved system (e.g. POMDPs as the claimed invention appears to be drawn towards) can be further improved upon by applying the model minimization techniques described throughout Givan to a POMDP on the basis of using an initial partition that distinguishes on the basis of both reward and observation (e.g. emission) model.
That is, given a POMDP model (e.g. claimed invention) and making the initial partition “…on the basis of both reward and observation [i.e. emission] model…”, as suggested by Givan, would yield of the predictable result of model minimization for a POMDP model. 
As evidenced above (see Givan citation at least Pg. 197), the examiner has made a finding that a person of ordinary skill in the art would have recognized that applying the known technique (e.g. model minimization) would have yielded predicable results and resulted in an improved system (e.g. a reduced state POMDP). Therefore, based on at least the evidence above, requirement (3) has been fulfilled. 
As additional evidence that Givan renders obvious the claim language the examiner points to Givan Pg. 166 which recites, at least in part: “Third, we show that state aggregation (in factored form), using automatically detected stochastic bisimilarity, results in a (possibly) reduced model, and we prove that solutions to this reduced model (which can be found with traditional methods) apply when lifted to the original model.” 
Therefore, in conclusion, because each of the three requirements to make an obviousness rationale have be fulfilled a prima facie case of obviousness has been established and therefore at least prior art of Givan renders obvious the claimed invention. 
	With respect to Claim 15, Givan teaches wherein the set of partitions are enumerated based on a number of the subgroups (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated” based on the subgroups. For example, partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                     is “enumerated” with the sub-notation “x1”.)  
	With respect to Claim 16, Givan teaches wherein the set of partitions are enumerated in ascending order (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated”. Next, note each partition’s label is increased each time a new partition is obtained. That is,                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    2
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    3
                                
                                
                                    a
                                
                            
                        
                     shows ascending order. That is, the “X”’s ascend according to the number of partitions and thus teaches “…wherein the set of partitions are enumerated in ascending order…”). 
	With respect to Clam 18, Givan teaches the machine learning task involves autonomous robotic navigation (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet) …”)
With respect to Claim 20, Givan teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to perform a method for reducing computational costs to perform machine learning tasks, the method performed by the computer comprising: obtaining a plurality of states associated with a stochastic policy task where at least one state of the plurality of states is redundant (Givan Abstract “Many stochastic planning problems can be represented using Markov Decision Processes (MDPs)…” Pg. 5 Section 2.1.2 “A Markov decision process (MDP) M is a quadruple…in which Q is a finite state space…A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state…”
The examiner notes the cited portions above (e.g. claim 1 and/or claim 11) for redundant state(s).)
In a first judging stage, grouping the plurality of states into a set of groups…( Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…”
For clarity of record, the examiner notes that a “block” teaches the claimed “group”. Therefore, a set of sets {B1, B2,…,Bk} teaches “grouping the plurality of states into a set of groups…”
The examiner further refers to the response to arguments above.).
Partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups (Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”  
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…” 
For clarity of record, the examiner notes that repeatedly splitting the state space into smaller and smaller blocks and defining that new partition with a “sub-block” teaches “partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups”.)
In a second judging stage, determining whether the [transition probability], as a judging factor for similarity, of parameters of the states in each subgroup are the same for all actions to locate the at least one redundant state (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”). 
outputting the state partitioning candidate as a merge result when a merge condition is satisfied (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner notes that the affirmative grouping together of blocks that have the same block transition probability (e.g. merge condition) and outputting those merged blocks teaches “if a merge condition is satisfied outputting the state partitioning candidate as a merge result”.)

Performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet)…” The examiner notes that completing the reinforcement learning “Coffee domain” using the reduced model teaches “performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions”.).

Givan, however, does not appear to anticipate:
…based on an emission distribution and a reward distribution 
…emission distribution…
…based on a POMDP model…
Givan, however, renders obvious …based on an emission distribution and a reward distribution, as a judging factor for similarity (Givan Pg. 35 Section 5.4 provides a suggestion and recites “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…”
The examiner notes generating or otherwise using an initial partition that distinguishes on the basis of “…both reward and observation model…” renders obvious “..based on an emission distribution and a reward distribution…”
Additionally, Givan Pg. 10 “We now generalize this notion, for the stochastic case, to an equivalence notion between states in MDPs. The distribution over reward sequences associated with a given MDP assigns to each sequence of actions a1,…,ak and starting state q a probability distribution over length k sequence of real values r1,…,rk. This distribution gives the probability of obtain the sequence of rewards r1,…,rk when starting from state q and performing action sequence a1,…,ak.”
The examiner notes that Givan, as cited above, suggests that in the domain of POMDP (Partially Observable Markov Decision Processes) that the partitioning and model-minimization described in Givan, which, at least in part, relates to Markov Decision Processes (MDPs) can be achieved by using both the reward and observation model. 
The examiner submits, based on this explicit suggestion in Givan, that a person of ordinary skill in the art would infer that performing at least the initial partition using the reward and observation model in the POMDP domain would result in a predictable result, namely, “grouping the plurality of states into a set of groups based on an emission distribution and a reward distribution”. Thus, Givan renders obvious the claim language.
The examiner further refers to the response to arguments above.).
…emission distribution… (Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” The examiner notes that Givan’s suggestion of “using an initial partition that distinguishes on the basis of both reward and observation model…” renders obvious the use of “emission distribution”. As further clarity, the examiner notes the Claim Interpretation section above and specifically notes that, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to, terms including “observation probability”, “observation distribution”, etc.).
…based on a POMDP model…(Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the model minimization techniques as taught by Givan to improve the functionality of POMDP models as suggested by Givan because applying the model minimization techniques described by Givan to POMDP models is simply applying a known technique (MDP model minimization) to a known device ready for improvement (e.g. POMDPs) to yield predictable results. 
MPEP 2143(I)(D) provides at least three (3) requirements in order for the examiner to make such an obviousness determination. 
1. a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. 
In Givan, the authors describe how, using their technique, an MDP (Markov Decision Process) model can be minimized.  
Here, the “base” device is Givan’s MDP; and the claimed invention appears to be drawn towards a partially observable MDP (i.e. POMDP). The claimed invention’s use of partially observable MDP (POMDP) is the “improvement” in the context of this obviousness rationale. More simply, the claimed invention’s POMDP is, and merely for sake of this obviousness rationale, an “improvement” over Givan’s MDP. 
Because the examiner has identified a “base” device (Givan’s MDP) upon which the claimed invention can be seen as an “improvement” (e.g. POMDP), requirement (1) has been fulfilled. 
2. a finding that the prior art contained a known technique that is applicable to the base device (method, or product). 
The examiner submits that the model minimization technique described throughout Givan, which is applied in detail to MDP’s, is the “known technique” that is applicable to the base device (e.g. Givan’s MDP). 
Because the examiner has identified and found a known technique (i.e. model minimization) which is applicable to the base device (i.e. MDP), requirement (2) has been fulfilled. 
3. a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
As cited above, Givan Pg. 197 Section 5.4 directly addresses “Partially Observable MDPs” and recites: 
“The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” 
Here, Givan suggests that an improved system (e.g. POMDPs as the claimed invention appears to be drawn towards) can be further improved upon by applying the model minimization techniques described throughout Givan to a POMDP on the basis of using an initial partition that distinguishes on the basis of both reward and observation (e.g. emission) model.
That is, given a POMDP model (e.g. claimed invention) and making the initial partition “…on the basis of both reward and observation [i.e. emission] model…”, as suggested by Givan, would yield of the predictable result of model minimization for a POMDP model. 
As evidenced above (see Givan citation at least Pg. 197), the examiner has made a finding that a person of ordinary skill in the art would have recognized that applying the known technique (e.g. model minimization) would have yielded predicable results and resulted in an improved system (e.g. a reduced state POMDP). Therefore, based on at least the evidence above, requirement (3) has been fulfilled. 
As additional evidence that Givan renders obvious the claim language the examiner points to Givan Pg. 166 which recites, at least in part: “Third, we show that state aggregation (in factored form), using automatically detected stochastic bisimilarity, results in a (possibly) reduced model, and we prove that solutions to this reduced model (which can be found with traditional methods) apply when lifted to the original model.” 
Therefore, in conclusion, because each of the three requirements to make an obviousness rationale have be fulfilled a prima facie case of obviousness has been established and therefore at least prior art of Givan renders obvious the claimed invention. 

Claims 2, 8, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givan, Robert et al. (“Equivalence notions and model minimization in Markov decision processes”, NPL 2003, hereinafter “Givan”) in view of McCallum (“Reinforcement Learning with Selective Perception and Hidden States”, NPL 1996). 
With respect to Claim 2, Givan renders obvious all of the limitations of claim 1. 
Givan, however, does not appear to explicitly disclose: 
Wherein the plurality of states are estimated

McCallum, however, teaches wherein the plurality of states are estimated (As an initial matter, the examiner notes, by definition, when a Markov Decision Process (MDP) is a partially observable Markov decision process (POMDP), as it appears the instant claims are drawn towards, the state are necessarily estimates. That is, at least one of the defining features of a POMDP is that because the process is only partially observable, the states cannot be “truly” calculated, rather they are estimated. Thus, the simply disclosure of a POMDP teaches “wherein the plurality of states are estimated.”
However, for purposes of compact prosecution, see McCallum Pg. 31 section entitled “Partially Observable Markov Decision Processes”. “For each state there is a vector observation probabilities…while in state sj. For each state-action pair there is a vector of transition probabilities; the notation Pr (sk| si, aj) signifies the probability that executing action aj from state si will result in state sk. The agent’s belief about the state of the world is maintained in a vector of its state occupation probabilities…To calculate the state occupation probabilities at time t+1 the agent uses Bayes’ rule…In a partially observable environment, immediate observations may not provide enough information for the agent to uniquely identify the current world state….” The examiner notes that calculating a state occupation probability or the observation probability, which signifies the probability of the agent being in a particular state if it takes a particular action teaches “wherein the plurality of states are estimated”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of states as taught by Givan modified with the estimation of the states as taught by McCallum because using state estimations would enable the system to uncover hidden states and perform selective perception, this in turn would allow POMDPs to be solved faster (McCallum Pg. 6). 
With respect to Claim 8, the combination of Givan and McCallum teaches generating, by the at least one processor device, a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states of the state partitioning candidate (McCallum Pg. 52-53. “Now the agent has all the information necessary to assign return values to specific transitions. The agent considers the value of return[t] at each time step and includes this value in the statistics for each transition in proportion to the transition occupation probability at the previous time step…trans.sum is the sum…[u]sing the count, sum, and sum of squares the agent can obtain upper and lower bounds of the return value confidence intervals for each transition.” The examiner notes that, under the BRI of Claim 8, summing the transition by using of “trans.sum” teaches “generating, by the at least one processor device, a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states of the state partitioning candidate”.).
With respect to Claim 10, the combination of Givan and McCallum teach the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces (McCallum Pg. 53 section 4.5 “UDM [utile distinction memories] has been demonstrated working in a maze task where perception is defined by immediately adjacent barriers…The agent [e.g. robot] moves about a discrete grid by executing the actions for moving north, east, south, and west. Whever the agent attempts to move into a grid occupied by a barrier, the agent remains where it is and receives a reward of -1.0…” c.f. Figure 4.4. The examiner notes that McCallum’s “agent” teaches “a robot” and, as shown in at least figure 4.4, that robot is located in an environment modeled as a grid including a plurality of passable spaces (e.g. the white spaces) and a plurality of impassable spaces (e.g. black spaces, barriers).
The further notes section 6.4.1, c.f. Figure 6.2 and section 7.4.2 c.f. Figure 7.2 which disclose similar robotic environments. 
The examiner notes that any or all of at least the cited portions above teach “the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces”.).

With respect to Claim 12, the combination of Givan and McCallum teach wherein the plurality of states are estimated (As an initial matter, the examiner notes, by definition, when a Markov Decision Process (MDP) is a partially observable Markov decision process (POMDP), as it appears the instant claims are drawn towards, the state are necessarily estimates. That is, at least one of the defining features of a POMDP is that because the process is only partially observable, the states cannot be “truly” calculated, rather they are estimated. Thus, the simply disclosure of a POMDP teaches “wherein the plurality of states are estimated.”
However, for purposes of compact prosecution, see McCallum Pg. 31 section entitled “Partially Observable Markov Decision Processes”. “For each state there is a vector observation probabilities…while in state sj. For each state-action pair there is a vector of transition probabilities; the notation Pr (sk| si, aj) signifies the probability that executing action aj from state si will result in state sk. The agent’s belief about the state of the world is maintained in a vector of its state occupation probabilities…To calculate the state occupation probabilities at time t+1 the agent uses Bayes’ rule…In a partially observable environment, immediate observations may not provide enough information for the agent to uniquely identify the current world state….” The examiner notes that calculating a state occupation probability or the observation probability, which signifies the probability of the agent being in a particular state if it takes a particular action teaches “wherein the plurality of states are estimated”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of states as taught by Givan modified with the estimation of the states as taught by McCallum because using state estimations would enable the system to uncover hidden states and perform selective perception, this in turn would allow POMDPs to be solved faster (McCallum Pg. 6). 
With respect to Claim 17, the combination of Givan and McCallum teaches wherein the at least one processor device is further configured to execute program code stored in the memory device to generate a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states in the state partitioning candidate (McCallum Pg. 52-53. “Now the agent has all the information necessary to assign return values to specific transitions. The agent considers the value of return[t] at each time step and includes this value in the statistics for each transition in proportion to the transition occupation probability at the previous time step…trans.sum is the sum…[u]sing the count, sum, and sum of squares the agent can obtain upper and lower bounds of the return value confidence intervals for each transition.” The examiner notes that, under the BRI of Claim 8, summing the transition by using of “trans.sum” teaches “generating, by the at least one processor device, a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states of the state partitioning candidate”.).
With respect to Claim 19, the combination of Givan and McCallum teach the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces (McCallum Pg. 53 section 4.5 “UDM [utile distinction memories] has been demonstrated working in a maze task where perception is defined by immediately adjacent barriers…The agent [e.g. robot] moves about a discrete grid by executing the actions for moving north, east, south, and west. Whever the agent attempts to move into a grid occupied by a barrier, the agent remains where it is and receives a reward of -1.0…” c.f. Figure 4.4. The examiner notes that McCallum’s “agent” teaches “a robot” and, as shown in at least figure 4.4, that robot is located in an environment modeled as a grid including a plurality of passable spaces (e.g. the white spaces) and a plurality of impassable spaces (e.g. black spaces, barriers).
The further notes section 6.4.1, c.f. Figure 6.2 and section 7.4.2 c.f. Figure 7.2 which disclose similar robotic environments. 
The examiner notes that any or all of at least the cited portions above teach “the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces”.).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givan, Robert et al. (“Equivalence notions and model minimization in Markov decision processes”, NPL 2003, hereinafter “Givan”) in view of Wang et al. (“Time-Dependent Infinite POMDPs for Planning Real-World Multimodal Interactions” NPL 2015).
With respect to Claim 3, Givan renders obvious all of the limitations of Claim 1. 
Givan, however, does not appear to explicitly disclose: 
Wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method. 
Wang, however, teaches wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method (Wang Pg. 5 Section 2.3 ““Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…” The examiner notes that the use of at least a Gibbs sampler (e.g. a modified direct assignment Rao-Blackwellized, a blocked Gibbs sampler, etc.) teaches “wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method.”
That is, a Gibbs sampler, by definition is a Markov Chain Monte Carlo method.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission distribution (e.g. observation model) as taught by Givan modified with the sampling of the observations (e.g. emission) as taught by Wang because this would provide more consistent states resulting in a more accurate model (Wang Pg. 7 See Fig. 1 and Section 3.1).

With respect to Claim 13, the combination of Givan and Wang teaches wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method (Wang Pg. 5 Section 2.3 ““Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…” The examiner notes that the use of at least a Gibbs sampler (e.g. a modified direct assignment Rao-Blackwellized, a blocked Gibbs sampler, etc.) teaches “wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method.”
That is, a Gibbs sampler, by definition is a Markov Chain Monte Carlo method.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126